--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (the “Agreement”) is made and
entered into as of the 13th day of September, 2007 (the “Effective Date”)
between Fortified Holdings Corp. (formerly Aegis Industries, Inc.), a Nevada
corporation (the “Company”), and Thomas Keenan Ventures, LLC, a Delaware limited
liability company (the “Investor”).

RECITALS:

          A.      The Investor is acquiring certain shares of the Company’s
common stock, par value $0.001 per share, pursuant to a certain Agreement and
Plan of Merger, dated as of the date hereof (the “Merger Agreement”) between the
Company, Aegis Merger Corp. (k/n/a/ Fortified Data Communications, Inc.), a
wholly-owned subsidiary of the Company, Z5 Technologies LLC, a Delaware limited
liability company (“Z5”), and the Investor.

          B.      This Agreement is a condition to the obligation of the
Investor and Z5 to consummate the transactions contemplated by the Merger
Agreement.

          C.      The Company and the Investor desire to set forth the
registration rights and certain transfer restrictions to be granted by the
Company to the Investor.

          NOW, THEREFORE, in consideration of the mutual promises,
representations, warranties, covenants, and conditions set forth herein and in
the Merger Agreement, the parties mutually agree as follows:

AGREEMENT:

          1.      Certain Definitions: As used in this Agreement, the following
terms have the following respective meanings:

          “Affiliate” shall have the meaning provided for in the Securities Act.

          “Blackout Period” means, only during such period that any Holder is an
Affiliate of the Company, with respect to a registration, a period not in excess
of sixty (60) calendar days in any calendar year during which the Company, in
the good faith judgment of its Board of Directors, determines (because of the
existence of, or in anticipation of, any acquisition, financing activity or
other transaction involving the Company, or the unavailability for reasons
beyond the Company’s control of any required financial statements, disclosure of
information which is in its best interest not to publicly disclose, or any other
event or condition of similar significance to the Company) that the registration
and distribution of the Registrable Securities to be covered by such
registration statement, if any, would be seriously detrimental to the Company
and its stockholders.

           “Commission” means the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

--------------------------------------------------------------------------------

          “Common Stock” means the common stock, par value $0.001 per share, of
the Company and any and all shares of capital stock or other equity securities
of: (i) the Company which are added to or exchanged or substituted for the
Common Stock by reason of the declaration of any stock dividend or stock split,
the issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if after such merger, consolidation, reorganization or
sale, the Company or the stockholders of the Company own equity securities
having in the aggregate more than 50% of the total voting power of such other
corporation.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.

           “Holder” means the Investor or any of the Investor’s respective
successors and Permitted Assigns who acquire rights in accordance with this
Agreement with respect to the Registrable Securities directly or indirectly from
such Investor, including from any Permitted Assignee.

          The terms “register”, “registered” and “registration” refers to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

          “Registrable Securities” means shares of Common Stock issued to the
Investor pursuant to the Merger Agreement, whether at the Closing thereunder or
after the Closing as Deferred Consideration Stock or otherwise, excluding: (i)
any Registrable Securities that have been publicly sold or may be sold
immediately without registration under the Securities Act either pursuant to
Rule 144 of the Securities Act or otherwise; (ii) any Registrable Securities
sold by a person in a transaction pursuant to a registration statement filed
under the Securities Act; or (iii) any Registrable Securities which are at the
time subject to an effective registration statement under the Securities Act.

          “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same are in effect at the
time.

          2.      Term. This Agreement shall commence upon the Effective Date
are remain in full force and effect for a period of two (2) years from the
Effective Date and thereafter through the end of the Effectiveness Period (the
“Term”).

          3.      Registration. The Company agrees that

                    (a)      it will file a registration statement covering the
resale of the Registrable Securities as promptly as practicable following the
Effective Date, but in no event later than the date that is the earlier of: (a)
six months after the date that the registration statement related to the resale
of the shares of common stock underlying all of the securities that have been or
will be sold in connection with the Private Financing (as such term is defined
in the Merger Agreement) has been declared effective by the Commission, or (b)
the first anniversary of the Effective Date (the “Filing Deadline”); and

2

--------------------------------------------------------------------------------

                    (b)      it will use its commercially reasonable efforts,
and will cooperate fully with the Commission, to cause such registration
statement to be declared effective by the Commission within sixty (60) days
after the Filing Deadline (the “Registration Deadline”), provided, however, that
the Company is not obligated to effect any such registration, qualification or
compliance pursuant to this Section 3, or keep such registration effective
pursuant to Section 4: (i) in any particular jurisdiction in which the Company
would be required to qualify to do business as a foreign corporation or as a
dealer in securities under the securities or “blue sky” laws of such
jurisdiction or to execute a general consent to service of process in effecting
such registration, qualification or compliance, in each case where it has not
already done so; or (ii) during any Blackout Period.

          4.      Registration Procedures.

                    (a)      in the case of the registration, qualification or
compliance effected by the Company pursuant to Section 3 hereof, the Company
will keep each Holder reasonably advised in writing as to the initiation of each
registration, qualification and compliance and as to the completion thereof.
With respect to any registration statement filed pursuant to Section 3, the
Company shall:

                                   (i)      prepare and file with the Commission
with respect to such Registrable Securities, a registration statement on any
form which (a) the Company then qualifies for, (b) counsel for the Company deems
appropriate, and (c) is available for the resale of the Registrable Securities
in accordance with the intended method(s) of distribution thereof; provided that
no later than five (5) business days before filing with the Commission a
registration statement or prospectus or any amendments or supplements thereto,
including documents incorporated by reference after the initial filing of any
registration statement, the Company must (a) furnish to the underwriters, if
any, and to Investor’s counsel (“Investor’s Counsel”) copies of all such
documents proposed to be filed (excluding any exhibits other than applicable
underwriting documents), in substantially the form proposed to be filed, which
documents are subject to the review of the underwriters and such counsel, and
(b) notify each Holder of Registrable Securities covered by such registration
statement of any stop order issued or threatened by the Commission and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;

                                   (ii)      cause such registration statement
to become effective prior to the Registration Deadline and remain effective at
least for a period ending with the first to occur of (i) the sale of all
Registrable Securities covered by the registration statement, or (ii) the
availability under Rule 144 for the Holders to immediately freely resell without
restriction all Registrable Securities covered by the registration statement
(the “Effectiveness Period”);

                                   (iii)      if a registration statement is
subject to review by the Commission, promptly respond to all comments and
diligently pursue resolution of any comments to the satisfaction of the
Commission;

                                   (iv)      prepare and file with the
Commission such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective during the Effectiveness Period

3

--------------------------------------------------------------------------------

and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended method(s) of disposition by the sellers
thereof set forth in such registration statement;

                                   (v)      furnish, without charge, to the
Holder one (1) signed copy of such registration statement (excluding any
exhibits thereto other than applicable underwriting documents), each amendment
and supplement thereto (including one (1) conformed copy to each Holder and one
(1) signed copy to each managing underwriter and in each case including all
exhibits thereto), and such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as such Holders may
request, in conformity with the requirements of the Securities Act, and such
other documents as such Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;

                                   (vi)      register or qualify such
Registrable Securities under such other applicable securities or blue sky laws
of such jurisdictions as any Holder, and underwriter, if any, of Registrable
Securities covered by such registration statement as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable registration statement is deemed effective by the Commission) and
do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder and each underwriter, if any; provided that the
Company is not required to (a) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(a)(vi), (b) register as a securities dealer, or (c) subject itself to
taxation in any such jurisdiction;

                                   (vii)      immediately notify each Holder in
writing of any event which causes the prospectus included in such registration
statement to contain an untrue statement of a material fact or omit any material
fact required to be stated therein or necessary to make the statements therein
not misleading and promptly prepare and furnish to such Holder a supplement or
amendment to such prospectus (or prepare and file appropriate reports under the
Exchange Act) so that, as thereafter delivered to the Investor, such prospectus
does not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, unless suspension of the use of such prospectus
otherwise is authorized herein or in the event of a Blackout Period, in which
case no supplement or amendment need be furnished (or Exchange Act filing made)
until the termination of such suspension or Blackout Period; and

                                   (viii)      comply, and continue to comply
during the period that such registration statement is effective under the
Securities Act, in all material respects with the Securities Act and the
Exchange Act and with all applicable rules and regulations of the Commission
with respect to the disposition of all securities covered by such registration
statement.

                    (b)      Each Holder agrees that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in Section 4(a)(vii) or of the commencement of a Blackout Period, such
Holder shall discontinue disposition of Registrable

4

--------------------------------------------------------------------------------

Securities pursuant to the registration statement until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by Section
4(a)(vii) hereof or notice of the end of the Blackout Period, as applicable,
and, if so directed by the Company, such Holder must deliver to the Company all
copies (including, without limitation, any and all drafts), other than permanent
file copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event the Company gives any such notice, the period mentioned in Section 4(a)(i)
hereof is extended by the greater of (i) ten (10) business days or (ii) the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 4(a)(vii) hereof to and including the date when
each Holder of Registrable Securities covered by such registration statement has
received the copies of the supplemented or amended prospectus contemplated by
Section 4(a)(vii) hereof.

          5.      Registration Statement Compliance. The registration statement
when filed with the Commission will comply in all material respects with the
Securities Act and the applicable rules and regulations promulgated by the
Commission pursuant thereto and each other document incorporated by reference in
the registration statement will comply in all material respects with the
Exchange Act and the applicable rules and regulations promulgated by the
Commission pursuant thereto, and the registration statement will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representations or warranties as to the information contained in or omitted from
the registration statement in reliance upon and in conformity with the
information furnished by any Holder.

          6.      Registration Expenses. The Company shall pay all expenses in
connection with any registration, including, without limitation, all
registration, filing, stock exchange and NASD fees, printing expenses, all fees
and expenses of complying with securities or “blue sky” laws, and the fees and
disbursements of counsel for the Company and of its independent accountants, but
excluding (i) any brokerage fees, selling commissions or underwriting discounts
incurred by Holder of Registrable Securities in connection with sales under the
registration statement and (ii) the fees and expenses of a Holder’s Counsel.

          7.      Assignment of Rights. No Holder may assign its rights under
this Agreement to any party without the prior written consent of the Company;
provided, however, that a Holder may assign its rights under this Agreement to
one or more Permitted Assignee upon notice to the Company.

          8.      Information by Holder. The Holder or Holders of Registrable
Securities included in any registration must furnish to the Company such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Company may reasonably request in writing.

          9.      Indemnification.

                    (a)      In the event of the offer and sale of Registrable
Securities held by Holders under the Securities Act, the Company must, and
hereby agrees to, indemnify and hold harmless, to the fullest extent permitted
by law, each Holder, its directors, officers, partners, consultants,

5

--------------------------------------------------------------------------------

each other person who participates as an underwriter in the offering or sale of
such securities, and each other person, if any, who controls or is under common
control with such Holder or any such underwriter within the meaning of Section
15 of the Securities Act, against any losses, claims, damages or liabilities,
joint or several, and expenses to which the Holder or any such director,
officer, partner, consultant or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such shares were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company must
reimburse the Holder, and each such director, officer, partner, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, damage, liability, action or proceeding; provided that the Company is not
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Holder or
(ii) if the person asserting any such loss, claim, damage, liability (or action
or proceeding in respect thereof) who purchased the Registrable Securities that
are the subject thereof did not receive a copy of an amended preliminary
prospectus or the final prospectus (or the final prospectus as amended or
supplemented) at or prior to the written confirmation of the sale of such
Registrable Securities to such person because of the failure of such Holder or
underwriter to so provide such amended preliminary or final prospectus and the
untrue statement or alleged untrue statement or omission or alleged omission of
a material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity remains in full force and effect regardless of any
investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and survives the transfer of
such shares by the Holder.

                    (b)      As a condition to including Registrable Securities
in a registration statement, each such Holder agrees to be bound by the terms of
this Section 9 and to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors and officers, its consultants,
underwriters and each other person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, to which the Company or any such director,
officer, consultant or underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement in or
omission from such registration statement, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, if such statement or omission was made in reliance upon and
in conformity with written information furnished to the Company by such Holder,
and such Holder must reimburse the Company, and each such

6

--------------------------------------------------------------------------------

director, officer, and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action, or proceeding. Such
indemnity remains in full force and effect regardless of any investigation made
by or on behalf of the Company or any such director, officer or controlling
person and shall survive the transfer by any Holder of such shares.

                    (c)      Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Sections 9(a) or (b) hereof (including any governmental action),
such indemnified party must, if a claim in respect thereof is to be made against
an indemnifying party, give prompt written notice to the indemnifying party of
the commencement of such action; provided that the failure of any indemnified
party to give notice as provided herein does not relieve the indemnifying party
of its obligations under Section 9(a) or (b) hereof, except to the extent that
the indemnifying party is actually prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, unless in the
reasonable judgment of counsel to such indemnified party a conflict of interest
between such indemnified and indemnifying parties may exist or the indemnified
party may have defenses not available to the indemnifying party in respect of
such claim, the indemnifying party is entitled to participate in and to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party and, after notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party is not
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties arises in respect of such claim after the
assumption of the defenses thereof or the indemnifying party fails to defend
such claim in a diligent manner. Neither an indemnified nor an indemnifying
party is liable for any settlement of any action or proceeding effected without
its consent. No indemnifying party may, without the consent of the indemnified
party, consent to entry of any judgment or enter into any settlement, which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation. Notwithstanding anything to the contrary set forth
herein, and without limiting any of the rights set forth above, in any event any
party has the right to retain, at its own expense, counsel with respect to the
defense of a claim.

                    (d)      In the event that an indemnifying party does not or
is not permitted to assume the defense of an action pursuant to Section 9(c) or
in the case of the expense reimbursement obligation set forth in Sections 9(a)
and (b), the indemnification required by Sections 9(a) and (b) hereof must be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as, and when bills received or expenses, losses,
damages, or liabilities are incurred.

                    (e)      If the indemnification provided for in this Section
9 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, must (i) contribute to the amount paid or payable
by such indemnified party as a result of such loss, liability, claim, damage or
expense as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether

7

--------------------------------------------------------------------------------

the untrue or alleged untrue statement of a material fact or omission relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission), or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law or provides a
lesser sum to the indemnified party than the amount hereinafter calculated, not
only the proportionate relative fault of the indemnifying party and the
indemnified party, but also the relative benefits received by the indemnifying
party on the one hand and the indemnified party on the other, as well as any
other relevant equitable considerations. No indemnified party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) is entitled to contribution from any indemnifying party who was
not guilty of such fraudulent misrepresentation.

          10.      Reserved.

          11.      Rule 144. With a view to making available to Holders the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to:

                    (a)      Make and keep public information available, as
those terms are understood and defined in Rule 144 or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of the registration statement filed by the Company pursuant to section 3 of this
Agreement;

                    (b)      File with the Commission, in a timely manner, all
reports and other documents required of the Company under the Exchange Act; and

                    (c)      So long as any Holder owns any Registrable
Securities, furnish to the Holders upon their request; a written statement by
the Company as to its compliance with the reporting requirements of said Rule
144 of the Securities Act, and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as any Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing it to sell any such securities without
registration.

          12.      Most Favorable Registration Rights. During the Term, the
Company shall not offer or grant by way of agreement or otherwise to any Person
(as such term is defined in the Merger Agreement) in connection with the
acquisition directly or indirectly by the Company of an Affiliate of such
Person, the right to require the Company to register shares of Common Stock in a
proportion in excess of 20% of the total amount of shares of Common Stock issued
to such Person, or permit such Person to transfer shares of Common Stock
registered by the Company on terms more favorable to such Person, than the
registration rights provided to the Holders hereunder and the transfer
restrictions to which the Holders are subject as provided by this Agreement.

          13.      Miscellaneous

                    (a)      Governing Law and Dispute Resolution. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC
LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF

8

--------------------------------------------------------------------------------

LAWS OR PRINCIPLES THEREOF THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE. Any controversy or claim arising
out of or relating to this Agreement (including, without limitation, as to
arbitrability), or the breach thereof, shall be settled as set forth in the
Merger Agreement.

                    (b)      Successors and Assigns. Except as otherwise
provided herein, the provisions hereof inure to the benefit of, and be binding
upon, the successors, Permitted Assigns, executors and administrators of the
parties hereto.

                    (c)      Entire Agreement. This Agreement constitutes the
full and entire understanding and agreement between the parties with regard to
the subjects hereof.

                    (d)      Notice. All notices or other communications which
are required or permitted under this Agreement must be in writing and sufficient
if delivered by hand, by facsimile transmission, by registered or certified
mail, postage pre-paid, or by courier or overnight carrier, to the persons at
the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:

  If to the Company:  Fortified Holdings Corp.      75200 Shady Grove Road,
Suite      202      Rockville Maryland 20850      Attention: Dennis Mee    
 Telephone: [•]      Facsimile: [•]   with a copy to:        Richardson & Patel,
LLP      The Chrysler Building      405 Lexington Avenue, 26th Floor    
 Attention: Jody R. Samuels      Telephone: (212) 907-6689      Facsimile: (212)
907-6687               If to the Investor: Thomas Keenan Ventures LLC     71
Wright Street     Westport, CT 06880     Attention: Brendan Reilly    
Facsimile: (203) 549-0816         with a copy to:       Agincourt Consulting
Group LLC     1692 Massachusetts Avenue     Cambridge, MA 02138     Attention:
Hugh Reilly     Facsimile: (617) 354-5401

9

--------------------------------------------------------------------------------


  with a copy to:           Robinson & Cole, LLP     695 East Main Street    
Stamford, CT 06904     Attention: Eric J. Dale     Telephone: (203) 462-7568    
Facsimile: (203) 462-7599

or at such other address as any party furnishes to the other parties in writing.

               (e)      Delays or Omissions. No delay or omission to exercise
any right, power or remedy accruing to any Holder of any Registrable Securities,
upon any breach or default of the Company under this Agreement, shall impair any
such right, power or remedy of such Holder and shall not be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring. Any waiver of any single
breach or default is not a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Holder of any breach or default under this
Agreement, or any waiver on the part of any Holder of any provisions or
conditions of this Agreement, must be in writing and is effective only to the
extent specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any Holder, are cumulative and not
alternative.

                    (f)      Counterparts. This Agreement may be executed in any
number of counterparts, each of which is enforceable against the parties
actually executing such counterparts, and all of which together constitute one
instrument.

                    (g)      Severability. In the case any provision of this
Agreement is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions are not in any way be affected or
impaired thereby.

                    (h)      Amendments. The provisions of this Agreement may be
amended at any time and from time to time, and particular provisions of this
Agreement may be waived, with and only with an agreement or consent in writing
signed by the Company and by the Investor and/or Permitted Assigns.

[Signature Page Follows]

10

--------------------------------------------------------------------------------

          This Registration Rights and Transfer Restriction Agreement is hereby
executed as of the date first above written.

COMPANY:
FORTIFIED HOLDINGS CORP.


By:      /s/ Dennis Mee                            
Name:  Dennis Mee
Its:        Interim President, Chief Financial Officer & Secretary

 

INVESTOR:
THOMAS KEENAN VENTURES, LLC


/s/ Brendan Reilly                                    
Name: Brendan Reilly
Sole Manager of TK Management, LLC, the Manager

11

--------------------------------------------------------------------------------